Citation Nr: 1409330	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to November 16, 2011 and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  During the pendency of the appeal, a July 2012 rating decision granted a 50 percent rating for PTSD, effective from November 16, 2011.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective from the initial date that service connection was awarded, the issue, as described above, is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2010 the Veteran testified at a RO hearing.  In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The transcripts of these hearings have been associated with the claims file.  

This case was before the Board in October 2011 and the Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD for a VA examination.  The Board finds that, in November 2011, a VA PTSD examination was conducted, and the examination report was obtained and added to the claims folder.  Thus, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the period prior to August 11, 2011, the Veteran's PTSD was manifested by functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from August 11, 2011, the Veteran's PTSD was manifested by functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to August 11, 2011, the criteria for an initial evaluation in excess of 30 percent for PTSD, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from August 11, 2011, the criteria for an evaluation in excess of 50 percent for PTSD, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for PTSD arose from a disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and service treatment records have been obtained and are associated with the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided PTSD examinations to the Veteran in August 2008, May 2010 and November 2011.  Each examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the decision review officer (DRO) or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 RO hearing and the August 2011 Board hearing, the issue on appeal was fully explained.  In addition, both the DRO and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of either hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected PTSD.  As such, appellate review may proceed without prejudice to the Veteran.



II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

This appeal arises from the rating decision in which service-connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  Id.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61 to70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

Analysis of the period prior to August 11, 2011

For the period prior to August 11, 2011, the Veteran's PTSD has been evaluated as 10 percent disabling.  The pertinent evidence of record, which includes VA mental health notes, dated from January 2008 to August 2008, and May 2010 and October 2008 VA PTSD examination reports, noted symptoms which included intrusive thoughts, nightmares, difficulty sleeping, flashbacks, irritability, hypervigilance, and exaggerated startle response.  

VA mental health notes, dated from January 2008 to July 2008, consistently noted that the Veteran's grooming and hygiene were good, and his eye contact was characterized often as good or fair.  The Veteran's mood was characterized as depressed, anxious and neutral at times and his affect was often depressed or appropriate and variable.  The mental health notes, from January 2008 to July 2008, described the Veteran's speech as relevant and spontaneous and his thought process was found to be logical and goal directed.  His insight was described as both adequate and fair.  A June 2008 VA mental health telephone note stated the Veteran was still irritable at times with some improvement, depending on the day, and that he had been working lots of hours.  In a July 2008 VA mental health note, the Veteran also reported that he felt subtle but significant differences, for example he felt less easily angered and more able to manage his response to others.  He also reported he had been busy working at his bait and bar shop and was busy with summer fishing and writing activities.  GAF scores for this period ranged between 55 and 50.

The August 2008 VA PTSD examination report noted the Veteran has been married for 19 years and owned his own business, which consisted of a small tavern, bait shop and liquor store.  The August 2008 VA PTSD examination report noted the Veteran had daily contact with his daughter as she did his bookkeeping, that he talked to one son about every two years and last spoke with the other son about 6 months ago.  He also reported that he does talk to his grandchildren quite a bit.  The Veteran also reported that he goes fishing with two friends and turkey hunts with another friend.  The August 2008 VA PTSD examiner did note the Veteran was neatly groomed with a cooperative and attentive attitude and that his mood was anxious with a slight restriction of his affect.  The August 2008 VA PTSD examiner stated the Veteran's thought process and thought content were unremarkable and without delusions, his memory was normal and his speech was clear.  The August 2008 VA PTSD examiner provided a GAF score of 52 for the Veteran's dependence on alcohol, and the VA examiner stated Veteran's dependence on alcohol was not caused or aggravated by the Veteran's PTSD.  The August 2008 VA PTSD examiner also provided a GAF score of 64 for the Veteran's PTSD.  Finally, the August 2008 VA PTSD examiner stated the Veteran's PTSD is such that there would be a mild decrease in work efficiency and ability to perform occupational task only during periods of significant stress.  

In a September 2008 VA mental health note, the Veteran stated that the medications are helping and that his wife has commented on his improved temper.  VA mental health notes, dated from October 2008 to June 2009, consistently noted that the Veteran's grooming and hygiene were good, and his eye contact was good.  The Veteran's mood was characterized as anxious with one notation of irritable.  VA mental health notes, from October 2008 to June 2009, characterized the Veteran's speech as relevant and spontaneous and his thought process was found to be linear, logical and goal directed.  His insight was described as adequate.  A December 2008 VA mental health note also reported the Veteran's PTSD symptoms had significantly improved with the addition of medications.  An April 2009 VA mental health note reported that, while the Veteran had altercation with a disruptive customer, in the past he would have kicked the customer out sooner.  A September 2009 VA mental health note reported the while the Veteran continues to have frequent and intense PTSD symptoms, he feels as though he is coping better with them.  GAF scores for this period ranged from 50 and 55.

At the May 2010 VA PTSD examination, the Veteran reported that he gets along with his wife but he doesn't see his kids or grandkids very often.  The Veteran also reported that he is helping care for a friend that has suffered a stroke.  He also stated that he enjoys teaching children and youth about rigs and fishing.   The May 2010 VA PTSD examiner noted the Veteran clean and neatly groomed with unremarkable speech, that he exhibited a cooperative attitude, and that his mood was anxious and his affect restricted.  The May 2010 VA PTSD examiner stated the Veteran's thought process and thought content were unremarkable and without hallucinations, and his memory was normal.  The May 2010 VA PTSD examiner provided a GAF score of 64 and stated the Veteran's PTSD is consistent with a mild decrease in work efficiency and ability to perform occupational task during periods of significant stress.

A May 2010 VA mental health noted reported the Veteran had good grooming and hygiene, his eye contact was fair and his mood was anxious.  The May 2010 VA mental health note also stated the Veteran's speech was relevant and spontaneous and his thought process was logical and goal directed.  .  The May 2010 VA mental health note assigned a GAF score of 50.  An August 2010 VA mental health noted reported similar findings to the May 2010 VA mental health note but the Veteran additionally reported he is less likely to blow up and is less depressed, although his anxiety is about the same and he still experiences hyperarousal and avoidance.  He also stated he is able to tolerate time with his grandchildren.  

In August 2010, the Veteran testified before at a RO hearing, that he missed one to two days a week of work at his liquor and bait shop due to his PTSD symptoms.  The Veteran also testified he works with other Veterans to get them help.  In August 2010, the Veteran also testified that he was married, and hunts and fishes with some of his grandchildren.  

In weighing the evidence, the Board finds that the Veteran is entitled to an evaluation in excess of 10 percent, prior to August 11, 2011.  Indeed, the Veteran's typical GAF score ranged from 50 to 64 during the period prior to August 11, 2011, which is indicative a wide range of symptomatology but also includes serious symptomatology.  GAF scores of 50 represent the very outer limit of the serious symptomatology range, while higher scores are indicative of the moderate to mild range.  While the evidence reflects that the Veteran had a good relationship with his wife and varying relationships with his children, the Veteran also reported that he had missed work due to his PTSD symptoms.  The Veteran also reported limited interactions with his grandchildren and with friends.  Additionally, while the both the May 2010 and October 2008 VA PTSD examination reports, which are the only records that provide an opinion on the Veterans' occupational and social impairment during this period, characterized the Veteran's occupational and social impairment as a mild decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, other treatment records, such as a September 2009 VA mental health note, documented frequent and intense PTSD symptoms.  Thus, the Board finds that a rating of 30 percent is warranted prior to August 11, 2011. 

Although a 30 percent rating is warranted for PTSD prior to August 11, 2011, an even higher rating is not warranted.  The evidence has not shown that the disability has resulted in occupational and social impairment with reduced reliability and productivity, prior to August 11, 2011.  Even the September 2009 VA mental health note, which provided the strongest evidence indicating that a higher rating was warranted, also reported the Veteran was better at coping.  Also, while the Veteran reported difficulty in certain relationships, he nevertheless still maintained relationships including a good relationship with his wife.  Therefore, a 50 percent rating is not warranted because the evidence does not show occupational and social impairment with reduced reliability and productivity.  

Analysis of the period from August 11, 2011

For the period from August 11, 2011, the pertinent evidence of record is  August 2011 Board testimony and a November 2011 VA PTSD examination report, which noted symptoms that included anxiety, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, difficulty sleeping, markedly diminished interests or participation in significant activities, nightmares, and acting or feeling as if the traumatic event was reoccurring.  

At the November 2011 Board hearing, the Veteran testified that he only sleeps two to four hours because he rechecks his locks and doors.  The Veteran also testified that he has cut back his working hours and only works two days a week and has convinced himself that he has to get out there or he will lose his business completely.  The Veteran's working schedule is in contrast to his August 2010 testimony, where he testified he only missed one or two days a week from work.  In August 2011, the Veteran testified that this time lost from work was due to his PTSD disability and described problems with customers because their attitude does not match his.  In this case, the Veteran is competent to report these symptoms because these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Veteran testified that while he is married, he doesn't sleep with his wife because his waking up at night bothers her.  The Veteran testified he visits with one grandchild twice a week, only if his wife is there and sees his older grandchildren once a year.  

At the November 2011 VA PTSD examination the Veteran reported that his relationship with his wife is good but he has alienated himself, except for a relationship with his daughter, because his patience is not good enough.  The Veteran also stated he usually fishes by himself and usually only works one day at his business because he cannot handle people anymore.  The November 2011 VA PTSD examiner provided a GAF score of 55 for PTSD and 50 for alcohol dependence and stated symptoms attributable to each diagnosis can be differentiated.   The November 2011 VA PTSD examiner stated the Veteran's level of occupational and social impairment with regard to all mental diagnoses is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the November 2011 VA PTSD examiner stated that the Veteran's PTSD when rated separately would lead to reduced reliability and productivity.  

During the pendency of the claim, a 50 percent evaluation for the Veteran's PTSD was assigned effective from November 16, 2011, the date of the most recent VA PTSD examination.  Based upon the evidence in this case, the exact onset of the Veteran's current symptoms and level of disability related to PTSD cannot be determined with any certainty.  However, the Board finds that the earliest that that it can be factually ascertained that the Veteran met the criteria for a 50 percent evaluation is August 11, 2011, the date Veteran testified about the severity of his symptoms before the Board.  

While the Board finds that the Veteran is entitled to an earlier effective date for a 50 percent evaluation, the Veteran not entitled to an evaluation in excess of 50 percent from August 11, 2011.  Indeed, the Veteran's GAF score was 55, which is indicative of moderate symptomatology.  The November 2011 VA examination report stated the Veteran's PTSD symptoms most closely approximated occupational and social impairment with reduced reliability and productivity.  The GAF score support this finding as does the fact that the Veteran's symptoms were relatively moderate as shown by the Veteran's familial relationships.  While the Veteran reported that he alienated, the evidence reflects that the Veteran had relationships with his wife and daughter.  Thus, the evidence does not reflect occupational and social impairment with deficiencies in most areas and a rating in excess of 50 percent is not warranted.  

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported sleep disturbances, nightmares, irritability, flashbacks, exaggerated startle response and hypervigilance, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a total occupational and social impairment, which is a level of disability above that which the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

Finally, the Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran has been self-employed as the owner of a small tavern, bait shop and liquor store, and while he reported he has missed work due to his PTSD symptoms, he has never asserted that he was unemployed due to his PTSD symptoms.  Therefore, further consideration of a TDIU is not warranted.

In sum, an initial rating or 30 percent, but no higher, prior to August 11, 2011, for the Veteran's PTSD, is warranted and a rating of 50 percent, but no higher, is warranted from August 11, 2011.  38 C.F.R. § 4.130, DC 9411 (2013). 


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for PTSD, prior to August 11, 2011, is granted.  

Entitlement to an evaluation of 50 percent, but no higher, for PTSD, from August 11, 2011 to the present, is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


